Per Curiam.
The record herein clearly establishes that the respondent, having obtained the appointment of one Joseph Pascocello as special guardian of an infant in a proceeding in the Surrogate’s Court, New York county, entitled Matter of Birdsall, deceased, wherein the respondent represented the widow of the deceased, requested one-half the fee allowed Mr. Pascocello as such guardian. Mr. Pascocello refused to accede to such demand. Thereafter Mr. Pascocello was awarded the sum of $200 for services as special guardian of certain infants in the estate of Saverio Tetro, in which the respondent was acting as attorney for the substituted trustee.
The respondent received from bis client a check for $200 payable to the order of Joseph Pascocello. This check he caused to be countersigned by the bonding company, thereafter inserted his own name as alternative payee, collected the proceeds thereof and converted the same to his own use. In a proceeding brought to compel him to pay over the amount so collected he falsely claimed that he had loaned Mr. Pascocello $175 which the latter had promised to repay out of moneys to be allowed him in the Birdsall proceedings; that when the fee therein was received he requested the respondent to wait until payment of the fee in the Tetro estate was collected and pay himself out of that collection. On the return day of the motion respondent’s counsel stated he had advised his client to pay over the $200 to Mrs. Pascocello and to take other steps to collect the debt claimed to be owing. Said payment was subsequently made. The great weight of the evidence shows the respondent’s defense to be a fabrication. He further appears *41to have given and procured to be given false testimony upon the hearings herein. The case is lacking in any mitigating circumstances.
The respondent should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Glennon and Unteemyer, JJ.
Respondent disbarred.